                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     CREDITORS ADJUSTMENT BUREAU,                       Case No. 19-cv-02305-LB
                                         INC.,
                                  12
Northern District of California




                                                        Plaintiff,
 United States District Court




                                                                                            ORDER DENYING DEFENDANT’S
                                  13                                                        MOTION TO DISMISS
                                                 v.
                                  14                                                        Re: ECF No. 8
                                         IBT MEDIA INC.,
                                  15
                                                        Defendant.
                                  16

                                  17                                           INTRODUCTION

                                  18      This case involves a collection agency trying to collect on an alleged debt under a contract

                                  19   involving two other entities, one of whom is not a party in this lawsuit. In 2017, non-party Instart

                                  20   Logic, Inc. and defendant IBT Media Inc. entered into a contract. Plaintiff Creditors Adjustment

                                  21   Bureau, Inc. (“CAB”), a collection agency, alleges that IBT owes Instart $658,974.33 under the

                                  22   contract and that Instart assigned its claim to that debt to CAB. CAB brought this action in state

                                  23   court against IBT to collect. IBT removed this action to federal court on the basis of diversity

                                  24   jurisdiction and moved to dismiss, arguing that its contract with Instart prohibits Instart from

                                  25   assigning its rights (to CAB or to anyone else) without IBT’s consent, and thus CAB does not

                                  26   have standing to collect. The court can decide the IBT’s motion without oral argument. N.D. Cal.

                                  27   Civ. L.R. 7-1(b). The court denies IBT’s motion to dismiss. CAB, as an alleged assignee of Instart,

                                  28   has standing to bring this action.

                                       ORDER – No. 19-cv-02305-LB
                                   1                                               STATEMENT1
                                   2         In January 2017, Instart and IBT entered into a written Master Services Agreement.2 The

                                   3   Agreement is governed by California law.3 The parties agreed to two “service orders” under the

                                   4   Agreement, wherein Instart would provide IBT with certain services and IBT would make certain

                                   5   payments.4 The Agreement stated that:

                                   6              Neither party may transfer and assign its rights and obligations under this
                                                  Agreement without the prior written consent of the other party. Notwithstanding
                                   7              the foregoing, Instart may transfer and assign its rights under this Agreement
                                                  without consent from the other party in connection with a change in control,
                                   8
                                                  acquisition or sale of all or substantially all of its assets.5
                                   9

                                  10         IBT owes Instart $658,974.33 under the Agreement.6 IBT has not paid the money it owes to

                                  11   Instart despite demands for payment.7

                                  12         Instart assigned to CAB its claim against IBT for the money owed under the Agreement. 8
Northern District of California
 United States District Court




                                  13

                                  14                                                 ANALYSIS

                                  15   1. Governing Law

                                  16         “Federal Rule of Civil Procedure 17 governs whether or not a party can bring suit.” Gottlieb v.

                                  17   Alphabet Inc., No. 5:17-cv-06860-EJD, 2018 WL 2010976, at *2 (N.D. Cal. Apr. 30, 2018) (citing

                                  18   U-Haul Int’l, Inc. v. Jartran, Inc., 793 F.2d 1034, 1038 (9th Cir. 1986)). “The rule requires that an

                                  19   action ‘be prosecuted in the name of the real party in interest.’” Id. (quoting Fed. R. Civ. P. 17(a)).

                                  20   “Who or what qualifies as a real party in interest is not defined; ‘instead, it allows a federal court

                                  21

                                  22   1
                                        Unless otherwise stated, the facts in the Statement are allegations from the complaint and are
                                  23   presumed to be true for the purposes of this order.
                                       2
                                           Compl. – ECF No. 1-1 at 8 (¶ 19); Compl. Ex. 1 (Agreement) – ECF No. 7.
                                  24   3
                                           Compl. Ex 1 (Agreement) – ECF No. 7 at 6 (¶ 8.6).
                                  25   4
                                           Id. at 9–16.
                                       5
                                  26       Id. at 6 (¶ 8.2).
                                       6
                                           Compl. – ECF No. 1-1 at 5 (¶ 2), 6–7 (¶ 10).
                                  27   7
                                           Id. at 7 (¶ 10).
                                  28   8
                                           Id. at 5–6 (¶ 4).

                                       ORDER – No. 19-cv-02305-LB                         2
                                   1   to entertain a suit at the instance of any party to whom the relevant substantive law grants a cause

                                   2   of action.’” Id. (internal brackets omitted) (quoting U-Haul, 793 F.2d at 1038).

                                   3      Instart’s and IBT’s Agreement is governed by California law. “Provisions prohibiting

                                   4   assignment of a contract, or any rights or interests in a contract, are generally valid and

                                   5   enforceable in California.” Id. (citing Fluor Corp. v. Super. Ct., 61 Cal. 4th 1175, 1189–90

                                   6   (2015)). “But such restrictions are strictly construed, and California courts have developed a

                                   7   ‘distinction between an assignment of a contract and an assignment of the proceeds of the

                                   8   contract.’” Id. at *4 (citing Benton v. Hofmann Plastering Co., 207 Cal. App. 2d 61, 67–68

                                   9   (1962)). “‘A provision in a contract or a rule of law against assignment does not preclude the

                                  10   assignment of money due or to become due under the contract or of money damages for the breach

                                  11   of the contract.’” Id. (internal brackets omitted) (quoting Trubowitch v. Riverbank Canning Co.,

                                  12   30 Cal. 2d 335, 339 (1947)). Among other things, a contractual provision that prohibits the
Northern District of California
 United States District Court




                                  13   assigning of the “rights” under a contract “does not forbid the assignment of a cause of action for

                                  14   breach of contract, or the assignment of money damages for a breach of contract, in the absence of

                                  15   circumstances specifying a different intention by the parties.” Id. (citing Restatement (Second) of

                                  16   Contracts § 322 (“A contract term prohibiting assignment of rights under the contract, unless a

                                  17   different intention is manifested . . . does not forbid assignment of a right to damages for breach of

                                  18   the whole contract or a right arising out of the assignor’s due performance of his entire

                                  19   obligation.”) (ellipsis in original)); accord, e.g., SK Networks Co. Ltd. v. Bentley Forbes Holdings,

                                  20   LLC, No. CV 12-08997 MMM (SHx), 2013 WL 12131715, at *18–19 (C.D. Cal. Nov. 7, 2013)

                                  21   (holding that under California law, contractual provision that “‘[n]one of the Parties to [the]

                                  22   Agreement may sell, assign or otherwise transfer any of its rights or obligations hereunder,

                                  23   without the prior written consent of the other Parties hereto’. . . . does not preclude assignment of

                                  24   a cause of action for money damages”) (citing Trubowitch, 30 Cal. 2d at 339; Rosencrans v.

                                  25   William S. Lozier, Inc., 142 F.2d 118, 124 (9th Cir. 1944); Shiveley v. Semi-Tropic Land & Water

                                  26   Co., 99 Cal. 259, 261 (1893)).

                                  27

                                  28

                                       ORDER – No. 19-cv-02305-LB                         3
                                   1   2. Application

                                   2         IBT argues that its Agreement with Instart provides that “[n]either party may transfer and

                                   3   assign its rights and obligations under this Agreement without the prior written consent of the

                                   4   other party.”9 (IBT notes that this provision not only prohibits assignment of the contract but also

                                   5   of all “rights” under the contract.) But as courts have held, a contractual provision prohibiting the

                                   6   assignment of “rights” under the contract does not on its own prohibit the right to assign a claim

                                   7   for damages for a breach of contract. See, e.g., Gottlieb, 2018 WL 2010976, at *4; SK Networks,

                                   8   2013 WL 12131715, at *18–19. IBT does not cite any cases that hold to the contrary.10

                                   9         IBT also argues that CAB has not provided sufficient evidence that Instart assigned to CAB its

                                  10   claims for the money owed under the Agreement. IBT cites no cases that hold that CAB needs to

                                  11   provide that evidence at this juncture. Cf. Kniss v. Booth, No. SA CV 07-1215 AHS (PJWx), 2010

                                  12   WL 11506619, at *4 (C.D. Cal. Jan. 4, 2010) (holding that there is no requirement under Federal
Northern District of California
 United States District Court




                                  13   Rule of Civil Procedure 8 for a plaintiff to provide at the pleading stage all documents proving the

                                  14   assignment of a claim) (citing cases). While CAB ultimately will have to prove that there was a

                                  15   valid assignment to prevail on its claims in the end, a supposed failure to do so at the pleading

                                  16   stage is not a basis for dismissal.

                                  17

                                  18                                             CONCLUSION

                                  19         The court denies IBT’s motion to dismiss.

                                  20

                                  21         IT IS SO ORDERED.

                                  22         Dated: July 15, 2019                        ______________________________________
                                                                                         LAUREL BEELER
                                  23                                                     United States Magistrate Judge
                                  24

                                  25
                                       9
                                           Def. Mot. – ECF No. 8 at 4–5; Def. Reply – ECF No. 19 at 2.
                                       10
                                          IBT’s reliance on Henkel Corp. v. Hartford Accident and Indemnity Co., 29 Cal. 4th 934 (2003)
                                  26   (cited by Def. Reply – ECF No. 19 at 4), overruled by Fluor, 61 Cal. 4th 1175, is misplaced. The
                                       contractual rights at issue in Henkel were the right to defense and indemnity under an insurance
                                  27   contract. Id. at 944. The Henkel court expressly distinguished those rights from “the assignment of
                                       money due or to become due under the contract or of money damages for the breach of contract.” Id.
                                  28   (internal citations omitted) (quoting Trubowitch, 30 Cal. 2d. at 339–40).

                                       ORDER – No. 19-cv-02305-LB                         4
